 1
                                                                         JS-6
 2
                                                                          U.S. DISTRICT CbURT
 3

 4                                                                       1~ 2 2 2019
 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
10

11

12 EVA LOPEZ, MOES 1 through 1,000,            Case No. 5:19-cv-00558-SVW-SK
   individually, and on behalf of all other
13
   similarly situated and aggrieved employees,               ORDER GRANTING
14                                               JOINT STIPULATION TO(1)
                              Plaintiff,
15                                               VACATE ALL DATES AND (2)
           vs.                                   REMAND THE ACTION TO STATE
16                                               COURT
   NORRED &ASSOCIATES,INC., a
17 Georgis corporation; SCHERLIN ORTIZ,
   an individual and DOES 1 tYirough 25,
18 inclusive,

19                            Defendants.
                                                 Complaint Filed: September 13, 2018
20

21

22

23

24

25

26

27

28

       [PROPOSED] ORDER GRANTING JOINT STIPULATION TO (1) VACATE ALL DATES AND (2)REMAND
     5969871v.1       THE ACTION TO STATE COURT; Case No. 5:19-cv-00558-SVW-SK
 1            On August 19, 2019,the parties filed a Joint Stipulation to(1)Vacate All Dates
 2      and (2) Remand the Action to ~ State Court (the "Stipulation"). The Court, having
 3      considered the Stipulation and good cause appearing therefore, HEREBY ORDERS
 4      AS FOLLOWS:
 5           1.    All deadlines, dates, and events presently on calendar are vacated;
 6           2.    The above-captioned action is hereby remanded to San Bernardino
 7                 County Superior Court.
 8

 9      DaTED:            ~ y ,Zo1 a
10
                                                     Honorable tephen . Wi son
                                                     United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28 I
                                                 1
         [PROPOSED] ORDER GRANTING JOINT STIPULATION TO (1) VACATE ALL DATES AND (2)REMAND
       5969871x.1       THE ACTION TO STATE COURT; Case No. 5:19-cv-00558-SVW-SK
